Citation Nr: 0512567	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing 
(Tr.) is associated with the claims file.

With regard to representation, the Board notes that the 
claims file contains a previous power-of-attorney 
appointment, VA Form 22a, signed by the veteran in September 
2001, on which he designated an individual associated with a 
law firm as his representative.  That form bears a marginal 
notation indicating that the veteran had advised the RO in 
December 2003 that he was revoking that appointment.  At his 
Travel Board hearing in January 2005, the veteran confirmed 
that he had "cancelled out" his 2001 appointment, and that 
he was commencing an attorney-client relationship with the 
lawyer named on the first page of this decision.  (Tr. at 20, 
21)  Since the veteran, under oath, has averred that the 
named attorney is his representative, the Board accepts that 
statement for the purpose of the present decision.  However, 
as discussed at the hearing (Tr. at 28), in order to continue 
as the veteran's representative, the attorney will need to 
provide written authority for such representation.  See, 
e.g., 38 C.F.R. § 14.631 (2004).  It does not appear that 
such written authority has been associated with the file to 
date.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
pulmonary disorder is related to the veteran's active 
military service.

CONCLUSION OF LAW

A pulmonary disorder is not related to service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In February 1946, the veteran was examined for entry into the 
military service.  His lungs and chest X-ray were reported as 
negative.  In December 1946, he was diagnosed with pneumonia, 
lower lobes, bilateral, primary, atypical, etiology unknown.  
A subsequent January 1946 X-ray showed his lungs to be clear.  
Upon separation from service in April 1947, clinical 
evaluation of the veteran's lungs, and his chest X-ray, were 
reported as normal.  His previous pneumonia was noted to have 
occurred in December 1946 and January 1947.

Private treatment records dated from June 1984 to October 
1999 show that the veteran complained of dyspnea on exertion, 
and an irregular heartbeat.  The records noted the presence 
of atrial fibrillation.  A July 1997 entry showed his lungs 
were clear.  No respiratory diagnoses were given.

April and September 1995 VA outpatient records show the 
veteran was diagnosed with chronic bronchitis.  VA 
hospitalization records dated in January 1997 show the 
veteran was admitted complaining of a heart condition, and 
was diagnosed with restrictive lung disease.

In May 1998, the veteran underwent VA examination.  The 
examiner indicated that apparently the veteran had been 
diagnosed with pneumonia in service and hospitalized for a 
month.  He had no past history of tuberculosis.  He did not 
smoke cigarettes at the time of the examination, and said he 
had quit 40 years before.  He had not been exposed to 
asbestos.  He reported an occasional cough and no sputum, 
hemoptysis, or anorexia.  He did have dyspnea on exertion.  
He said that, on flat ground, he could walk any distance.  He 
had shortness of breath with going up hills and stairs.  The 
veteran reported no asthma, and no treatment.  He indicated 
he exercised for one hour, three times per week, at the gym.  
His pulmonary function tests (PFTs) were completely normal.  
The heart and lungs were normal.  A chest X-ray showed mild 
cardiomegaly, and minimal scarring in the left lower lung 
field.  The clinical impression was of breathing difficulty, 
thought probably to be from atrial fibrillation and not his 
pulmonary condition.  The examiner reported a normal 
pulmonary examination.

In a written statement received by the RO in January 2002, 
I.T., M.D., indicated that he had cared for the veteran since 
1984.  He stated that the veteran had chronic atrial 
fibrillation and cardiomyopathy.  He had a history of severe 
lung infection in 1946.  Dr. T opined that it is possible 
that the 1946 lung infection is related to his present 
conditions.

In June 2003, the veteran underwent VA examination.  He 
currently had no cough, sputum, hemoptysis, anorexia, or 
asthma.  He was receiving no treatment for respiratory 
problems.  He was not on inhalers or oxygen, and was not 
incapacitated by his illness.  He had shortness of breath on 
exertion.  He said he could walk on flat ground but had 
problems with an incline.  On clinical evaluation, there was 
no evidence of cor pulmonale, right ventricular hypertrophy, 
or pulmonary hypertension.  There was no kyphoscoliosis or 
pectus excabatum.  The heart was normal, and the lungs were 
clear.  The examination report shows that the examiner 
reviewed the veteran's claims file.  After reviewing the 
pulmonary function test (PFT) results, the examiner diagnosed 
moderate restrictive lung disease.

In an October 2003 addendum to the June 2003 VA examination 
report, the examiner indicated that he had reviewed the 
veteran's claims folder.  He noted that the veteran's 1947 
discharge examination report showed his lungs were normal at 
that time.  The doctor noted that the veteran had pneumonia 
in service, and currently suffered from atrial fibrillation 
and cardiomyopathy.  He reiterated that the present 
examination showed the lungs to be normal, and that the 
veteran was not currently on any medications for respiratory 
problems.  The PFTs showed moderate respiratory lung disease.  
He had shortness of breath on occlusion, which the doctor 
said was secondary to his cardiac condition.  The examiner 
opined that the veteran did not have any respiratory 
problems, and that his shortness of breath was not related to 
his pneumonia in service.

In January 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
veteran described his having been hospitalized in service for 
pneumonia.  He was unable to remember a lung X-ray upon 
separation from service.  After separation, he said he 
suffered a severe case of bronchitis in 1947 and was admitted 
to Chester County Hospital.  After that, whenever he got a 
cold, he was forced to sit upright.  He also went to the 
hospital in 1984, and reported shortness of breath as far 
back as 1960.  He stated that he went into service in great 
shape, and his health was never the same since.  He said that 
his VA physician had indicated there was scarring on his left 
lung.  The veteran testified that he had attempted to obtain 
the hospitalization records from 1947, but they had been 
destroyed.  He stated that, in 1984, he reported he had had a 
breathing problem for 15 years.

In a December 2004 letter, submitted at the hearing, G.L., 
M.D., indicated that the veteran was referred for shortness 
of breath.  It occurred mostly with exertion.  He denied any 
significant wheezing and coughing.  The veteran was 
hospitalized for pneumonia in service.  It was believed to be 
Haemophilus influenzae, as demonstrated by sputum cultures.  
The physician reviewed the veteran's service hospitalization 
records.  The impression was shortness of breath, combination 
of parenchymal scarring from previous pneumonia, as well as 
airflow obstruction.  The physician stated that his airflow 
obstruction could be a combination of a sensitized airway 
from previous pneumonia as well as other causes.  The veteran 
informed the physician that he had multiple episodes of 
bronchitis after his original pneumonia.

At the conclusion of the hearing, the veteran and his 
attorney indicated that they would like to keep the appellate 
record open for 60 days in order to attempt to obtain and 
submit additional medical treatment records, from non-VA 
sources.  The undersigned granted that request.  (Tr. at 31)  
To date, no additional records have been associated with the 
file.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an April 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 1999 statement 
of the case (SOC) and April 2000 and October 2003 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
October 2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he incurred pneumonia in service.  
He also contends that he has a currently diagnosed lung 
disorder, which is related to this pneumonia.  The veteran's 
service medical records clearly show he was hospitalized for 
pneumonia in service.  His current treatment records show 
that he has a respiratory disease affecting his lungs.  
Therefore, at issue is whether the veteran's in-service 
pneumonia is related to his current disorder.

The Board points out that there are three opinions in the 
veteran's claims file, referring to the etiology of his 
current lung disorder.  In a January 2002 written statement, 
Dr. T indicated that it is "possible" that the veteran's 
in-service lung infection is related to his present 
conditions.  In a December 2004 written statement, Dr. L 
indicated that his airflow obstruction could be a combination 
of a sensitized airway from previous pneumonia, as well as 
other causes.  In October 2003, the VA examiner indicated 
that the veteran's current disorder was not related to his 
military service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although upon superficial review the opinions of Drs. L and T 
may appear to support the veteran's claim, a close reading 
shows that they do not.  The opinions are both equivocal and 
speculative and, at most, do little more than propose that it 
is possible the veteran's currently diagnosed lung disorder 
is related to service.  The physicians do not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  These stated 
opinions, then, fall short of the level of reasonable doubt 
or relative equipoise in the record necessary for the Board 
to service connect the veteran for a lung disorder.

More persuasive is the VA examiner's detailed opinion that 
the veteran's current lung disorder is not related to 
service.  His opinion is unequivocal, and is based upon a 
thorough review of the veteran's claims file and examination 
of the veteran.  The Board will, therefore, place the most 
probative weight on this opinion.  In addition, the Board 
notes that the earliest post-service medical evidence 
associated with the veteran's claims file is dated in 1984, 
more than 35 years after his separation from active military 
service.

Regarding the veteran's service separation examination in 
April 1947, his attorney has contended that, because it 
appears to be a carbon copy and lacks a signature to 
accompany the typewritten name and rank of the responsible 
Medical Corps Captain whose name it bears, it lacks probative 
value.  With all due respect, the Board would point out that 
it is not unusual for such a copy to lack a signature.  
Moreover, as discussed above, not only do the January 1946 
and April 1947 X-ray reports show no lung pathology, but the 
record is devoid of any medical evidence of lung disability 
for several decades after service.

The Board recognizes that the veteran, with the support of 
his attorney, believes that his pulmonary disorder should be 
service connected.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as diagnosis, medical etiology, or causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
Therefore, although the veteran sincerely believes that his 
current lung disorder is related to his military service, the 
medical evidence of record shows only that it could be a 
possibility.  Such information, especially in light of the VA 
examiner's well-supported opinion to the contrary, is not 
probative evidence on which the Board can grant service 
connection.

As the evidence preponderates against the claim for service 
connection for a pulmonary disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a pulmonary disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


